IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,096-01


                       EX PARTE JOHNNIE E. DUNNING, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-371-W011694-0632435-A IN THE 371ST DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant contends that he filed

supporting exhibits under seal, including a motion, order, and a CD, but these exhibits have not been

forwarded to this Court.
                                                                                                    2

       The district clerk shall either forward to this Court these exhibits or certify in writing that

these documents are not part of the record. The district clerk shall comply with this order within

thirty days from the date of this order.



Filed: April 2, 2020
Do not publish